Citation Nr: 0025008	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO. 97-04 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for low back pain.

2.  Entitlement to service connection for 
pneumonia/bronchitis or residuals thereof.

3.  Entitlement to service connection for migraine headaches.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from October 1988 to December 
1991.  In a November 1994 statement, he claimed service 
connection for a low back disorder, pneumonia, and a 
psychiatric disorder.  In a February 1995 letter, he 
indicated that the pneumonia claim should be considered one 
for "bronchitis/pneumonia."  Elsewhere in the letter, he 
claimed service connection for chronic migraine-type head 
pain.  This appeal comes to the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) that denied service 
connection for low back pain, for residuals of pneumonia and 
bronchitis, for migraine headaches, and for a psychiatric 
disorder.  In a June 1996 statement, the veteran expressed 
his disagreement with the April rating decision.

A September 1998 rating decision granted service connection 
for a psychotic disorder, not otherwise specified, and 
assigned a 50 percent evaluation.  In a March 2000 Conference 
Report, the veteran's representative and a VA Decision Review 
Officer agreed that a 100 percent evaluation would be 
assigned for the psychiatric disorder, and the veteran would 
withdraw his appeal from the denial of service connection for 
headaches.  A rating decision issued the following day 
implemented the increase but did not address the headache 
claim.  As explained below, the appeal from the denial of 
service connection for headaches was not properly withdrawn 
and is still in appellate status.

Finally, in his February 1995 letter, the veteran claimed 
service connection for temporomandibular joint pain.  That 
issue has not been addressed, and it is referred to the RO 
for adjudication.



FINDINGS OF FACT

Claims for service connection for low back pain, for 
pneumonia/bronchitis or residuals thereof, and for migraine 
headaches, are not plausible under the law, as they are not 
accompanied by adequate supporting medical evidence.


CONCLUSION OF LAW

The claims for service connection for low back pain, for 
pneumonia/bronchitis or residuals thereof, and for migraine 
headaches, are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records show that he had a sore 
throat in October 1988 and was diagnosed with an upper 
respiratory infection.  When he was seen for follow-up the 
next day, the diagnosis was changed to coryza.  In November, 
chest X-rays were normal, and the diagnosis was upper 
respiratory infection.  He was seen again in December, and 
the same diagnosis was made.  In January 1989, he was 
diagnosed with left lower lobe pneumonia and an upper 
respiratory infection.

In November 1989, the veteran complained of fatigue, and said 
he thought he might have pneumonia because he felt the same 
as he had in January.  The assessment was "rule out" chest 
infection.  Three days later, he was seen for follow-up, and 
the assessment was pneumonia/bronchitis.  Three days after 
that, the assessment was resolving pneumonia.  He was seen 
again in December, and the assessment was possible minimal 
residual bronchitis.

No significant abnormalities were noted on June 1990 chest X-
rays.

In April 1991, the veteran again complained of a cough.  The 
assessment was probable bronchitis.  Chest X-rays showed 
increased peribronchial markings at the base of the right 
lung, but there was no infiltrate.

In September 1991, he complained of a productive cough, and 
the assessment was bronchitis.
At his December 1991 service separation examination, the 
veteran gave histories of head injury, chest pain, and 
recurrent back pain.  The examiner noted that the veteran had 
sustained a head injury in childhood that was not disabling, 
that he had experienced one episode of chest pain in July 
that had not recurred and was not disabling, and that he gave 
a history of back pain but did not report a disabling back 
disorder.  Clinical evaluation failed to reveal any 
abnormalities or disorders.  The veteran's service medical 
records do not otherwise reflect back injuries or complaints 
of back pain, nor do they show complaints or treatment of 
headaches.

At a June 1995 VA neurologic examination, the veteran said he 
had developed migraine headaches about six years earlier.  He 
gave a history of two episodes of pneumonia, in 1990 and 
1991, and several episodes of bronchitis.  In addition, he 
gave a history of injury to his thoracic and lumbar spine in 
service.  Currently, he said he had migraine headaches daily 
or twice weekly, they lasted for several hours, and he became 
nauseous but did not vomit.  He occasionally had a 
nonproductive cough, but no dyspnea.  He also said he had 
upper and lower back pain.

Upon clinical evaluation, there was mild clubbing of the 
fingers.  Auscultation of the lungs revealed normal 
bronchovesicular sounds.  Range of motion of the cervical, 
thoracic, and lumbar spine was within normal limits, with 
slight discomfort on extreme "dorsiflexion."  There was no 
tenderness to percussion of the spinous processes or the 
paravertebral muscles.  Straight leg raising was negative, 
deep tendon reflexes were within normal limits, and sensation 
was intact.  Cranial nerves through XII were intact.  The 
examiner's assessment was:  history of cephalgia, possible 
migraine-type; history of pneumonia times-two, occasionally 
symptomatic with nonproductive cough; history of bronchitis, 
with the veteran noted to be a smoker; and history of 
thoracic and lumbar spine injuries and pain.

January 1996 VA X-rays of the veteran's lumbosacral spine 
showed no evidence of spondylosis or disc disease; all 
pedicles and spinous and transverse processes were intact.  
There was some straightening of the lordotic curve, which, 
according to the radiologist, may have been due to 
paravertebral muscle spasm.
A July 1996 letter from the RO transmitted the Statement of 
the Case and advised the veteran that, in order to perfect 
his appeal, he had to file his Substantive Appeal within 60 
days of the letter's date, or within one year of the date of 
the letter that notified him of the April 1996 rating 
decision.

In a November 1996 VA admission assessment, the veteran 
denied any significant history of medical problems.

Later in November, the veteran submitted a statement wherein 
he requested an additional year in which to gather evidence 
in support of his claims.  In a letter dated a few days 
later, the RO reiterated the time limitations for perfecting 
appeal.

On a December 1996 VA outpatient treatment record, the 
veteran gave a one-week history of pleuritic chest pain, 
productive cough, and slight chills.  His lungs were clear to 
auscultation and there were no rales, rhonchi, or wheezes.  
The assessment was bronchitis, and a course of erythromycin 
was prescribed.  On a VA outpatient treatment record dated a 
few days later, the veteran complained of low back pain, and 
the diagnosis was spasm of the paraspinal muscles of the 
lumbar spine.

On a January 1997 VA treatment record, the veteran gave a 
five- or six-year history of chronic, localized low back 
pain.  He said the pain came on gradually and he attributed 
it to a lot of lifting he did in service.  He said multiple 
courses of physical therapy had provided no relief.  There 
were no clinical findings relative to the back, but diagnoses 
included chronic low back pain.  The examiner prescribed 
exercises at home for his back symptoms, and this appears to 
be the first such prescription.

On a VA psychology general note dated later in January, the 
veteran expressed many vague somatic complaints and indicated 
he was also applying for disability benefits from the Social 
Security Administration.  The examiner said that the veteran 
asked many questions about his hospital records, and his 
diagnoses, and the implications thereof with regard to his 
applications for benefits.  The examiner said that no 
psychotic symptomatology was noted.  The examiner said, 
"This clinician is skeptical about the veracity of the 
veteran's complaints, given his history of delusional 
ideation and multiple vague somatic complaints."

During an April 1997 VA psychiatric examination, the veteran 
was queried regarding his medical history.  He said he had 
suffered several injuries, including broken bones, but the 
only injury he described occurred in childhood when he threw 
a brick into the air and "it hit him coming down."  He 
denied loss of consciousness on that occasion, and said he 
had had no other serious injuries.

During a May 1997 VA psychotherapy appointment, the veteran 
said he did not feel that he had a psychiatric disorder; the 
problem was that others thought he had one.  When asked why, 
if he did not have a psychiatric disorder, he had applied for 
benefits, he said it was a way to "get back something" from 
the military and to make a living.  The examiner said:  
"[The veteran] was unable to identify a goal for therapy.  
When we began to discuss termination, he asked if he could 
contact this clinician should he need to . . . resume 
treatment to maintain any service connection benefit that he 
may receive.  He was informed that this was not 
appropriate."  The examiner concluded, "[The veteran] 
appears disinterested in therapy at this time and his 
comments suggest that he views therapy as a vehicle to 
obtaining retribution from the military in the form of 
service connected disability."

In August 1997, the veteran was afforded a VA evaluation for 
possible sequelae from respiratory tract infection in 
service.  The examiner reported that he had reviewed the 
veteran's claim file and service medical records.  These 
revealed that the veteran contracted a respiratory tract 
infection in 1989 and was started on erythromycin and 
Humibid.  The symptoms improved and he returned to duty in 
about five days.  However, he returned to the clinic in 
December, complaining that a productive cough had recurred.  
A second course of erythromycin was prescribed, and the 
symptoms totally cleared.  The veteran reported one or two 
episodes of bronchitis thereafter.  The more serious episodes 
were treated with erythromycin and Humibid, and symptoms 
cleared in four or five days.  It was reported that, between 
episodes, he was asymptomatic.

The examiner noted that the veteran had no current 
respiratory complaints.  The veteran said he had one or two 
episodes each year of pneumonia/bronchitis, and the examiner 
reported that these resolved with few sequelae.  The examiner 
said he questioned the veteran very carefully about strong 
fumes or other environmental allergens and any exposures that 
would induce symptoms of cough, wheeze, or dyspnea, but the 
veteran gave negative responses to symptoms suggestive of 
asthma.  He reported that, on a very cold day, he would have 
a slight burning sensation in the chest, but did not report 
cough or shortness of breath on exertion.  The veteran said 
he was not physically active, but the examiner determined 
that lack of activity was not due to respiratory limitations.  
The veteran reported that he smoked less than one pack of 
cigarettes per day, and the examiner determined that his 
history reflected ten pack-years or less.  Between acute 
respiratory episodes, the veteran was relatively free of 
symptoms except for, by his own account, a serious cough 
occurring less than once per week.

On examination, the nasal passages were clear, and neither 
edematous nor encrusted.  There was good excursion of the 
chest wall and diaphragm on inspiration, respirations were 20 
and unlabored, and there were no wheezes on forced 
expiration.  Percussion yielded a normal note, and 
auscultation revealed normal breath sounds.  The extremities 
showed no clubbing, cyanosis, or edema.  Pulmonary function 
studies were not performed, as the veteran arrived late and 
the laboratory had closed.  The examiner reviewed June 1995 
pulmonary function studies that revealed a forced vital 
capacity of 4.96, which was 93 percent of predicted, and a 
forced expiratory volume in one second of 4.39, which was 102 
percent of predicted.  The ratio of forced expiratory volume 
in one second to forced vital capacity was 89 percent.  The 
examiner stated the values were within the normal range.  The 
examiner also noted that the report of December 1996 chest
X-rays showed no active disease or other significant 
abnormality.  The examiner concluded there was no evidence of 
active disease.

The diagnosis was a history of bronchitis in service and a 
history of one or two similar episodes per year since then.  
The examiner opined that subsequent episodes did not 
represent anything more than typical respiratory tract 
infections.  Further, there was no evidence of active hay 
fever and there was no evidence of significant asthma, either 
after respiratory tract infections or between them.  The 
examiner stated that, based upon the foregoing, it was his 
opinion that bronchitis in service did not result in 
structural damage to the lungs.  Further, there was no 
evidence of sequelae from postservice episodes of bronchitis.  
The examiner concluded, in summary, that there was no 
evidence of significant injury to the respiratory system due 
to infection in service.

Analysis

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A claimant seeking 
benefits under a law administered by the Secretary of 
Veterans Affairs has the burden to submit sufficient evidence 
to justify a belief by a fair and impartial individual that 
the claim is well grounded; then, if that burden is met, VA 
has the duty to assist the claimant in developing additional 
evidence pertaining to the claim.  38 U.S.C.A. § 5107; Murphy 
v. Derwinski, 1 Vet.App. 78, 81-2 (1990); Lathan v. Brown, 
7 Vet.App. 359, 365 (1995).  If that burden is not met, the 
duty to assist pursuant to 38 U.S.C.A. § 5107(a) does not 
attach.  Morton v. West, 12 Vet. App. 477, 480-1 (1999), 
citing Grivois v. Brown, 6 Vet.App. 136, 139 (1994); Anderson 
v. Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim 
is not well grounded, the Board is without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  
Further, the Court of Appeals for Veterans Claims has made it 
clear that it is error for the Board to proceed to the merits 
of a claim that is not well grounded.  Epps v. Brown, 
9 Vet.App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West,
118 S. Ct. 2348 (1998).  Thus, the threshold question in any 
case is whether the claimant has submitted sufficient 
evidence to present a well-grounded claim.

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well-grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  In addition, except 
for evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Further, at this threshold 
stage of the adjudication process, we consider only that 
evidence favorable to the claim.  Hickson v. West, 
12 Vet.App. 247, 253 (1999).  Finally, competent lay evidence 
may suffice where the determinative issue is factual in 
nature, but medical evidence is required where the 
determinative issue involves medical etiology or diagnosis.  
Gregory v. Brown, 8 Vet.App. 563, 568 (1996).

For a service connection claim to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
connection or link) between service and the current 
disability.  Winters v. West, 12 Vet.App. 203, 207-9 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, No. 99-7108 (Fed. Cir. July 26, 2000); Epps, supra; 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In addition, 
the requisite link between current disability and injury or 
disease incurred or aggravated in service may be established, 
in the absence of medical evidence that does so, by medical 
evidence that shows that the veteran incurred a chronic 
disorder in service and currently has the same chronic 
disorder, or by evidence that symptoms attributable to an 
injury or disease noted in service continued from then to the 
present.  Savage v. Gober, 10 Vet.App. 488, 498 (1997); 
38 C.F.R. § 3.303(b).

With regard to the claim for service connection for 
pneumonia/bronchitis, or any other pulmonary disorder, or the 
residuals of same, the evidence shows that the veteran had 
respiratory tract infections in service.  His 1991 separation 
examination, however, was negative for respiratory 
abnormality.  In August 1997, he was given a thorough 
examination for any sequelae of those infections.  At that 
examination, he reported similar infections once or twice 
each year since service.  Arguably, that report could suffice 
to invoke the application of 38 C.F.R. § 3.303(b) cited in 
Savage, supra.  Although his postservice medical records 
document only a single episode of respiratory tract 
infection, in December 1996, we ordinarily presume the 
credibility of the veteran's report at this threshold stage 
of the adjudication process.  See King, supra.

With that in mind, we note that Savage teaches, in part, that 
a chronic disorder diagnosed after service may be linked to 
the same chronic disorder diagnosed in service.  Here, there 
is no medical evidence that the veteran had a chronic 
respiratory disorder in service.  Savage also teaches that, 
if symptoms attributed to a disorder noted in service 
continue to the present, medical evidence may, with reference 
to those continuing symptoms, link a current disability to 
the one noted in service.  Thus, the veteran's report of 
respiratory tract infections occurring once or twice each 
year is relevant, in that such frequency could serve to 
establish continuity of symptomatology.

However, as the Court of Appeals for Veterans Claims has 
held, in Brammer v. Derwinski, 3 Vet.App. 223 (1992), in the 
absence of proof of a present disability, there can be no 
valid claim for service connection.  See also Harris v. West, 
11 Vet. App. 456, 461 (1998), citing Brammer.  An appellant's 
belief that he or she is entitled to some sort of benefit 
simply because he or she had a disease, injury, or exposure 
while on active service is mistaken, as Congress specifically 
limited entitlement to service connection to cases where 
there is resulting disability.

Here, the veteran's service medical records indicate that he 
sought medical attention each time he developed a respiratory 
tract infection, and that antibiotics were often prescribed.  
His postservice medical records, however, show only a single 
episode of respiratory tract infection, in December 1996, and 
antibiotics were prescribed on that occasion.  Thus, even 
accepting the veteran's undocumented assertion that he has 
respiratory tract infections occurring once or twice each 
year, the evidence of record does not establish a chronic 
disability.  The VA examiner, in August 1997, despite the 
veteran's report as to the frequency of postservice 
respiratory tract infections, did not relate those 
postservice infections to those that occurred in service.  In 
addition, the examiner found no evidence of a present chronic 
respiratory tract disorder, such as asthma.  More important, 
the examiner found no evidence of a current respiratory tract 
disorder.  Finally, the examiner found no evidence that 
respiratory tract infections in service caused any 
significant injury to the veteran's respiratory system; thus, 
there is no evidence of sequelae attributable to respiratory 
tract infections in service.  The examiner opined that the 
veteran's annual or biannual respiratory tract infections 
represented no more than typical respiratory tract 
infections.  In sum, there is no medical evidence of a 
current respiratory tract disorder attributable to 
respiratory tract infections in service and, in the absence 
of such evidence, this claim is not well grounded.

With regard to the claim for service connection for a back 
disorder, except for his report of recurrent back pain at his 
December 1991 separation examination, the veteran's service 
medical records do not reflect back injuries or complaints of 
back pain.  At a June 1995 VA neurologic examination, there 
was some discomfort on extreme "dorsiflexion," but the 
range of motion of the back was not limited.  Moreover, there 
was no tenderness to percussion of the spinous processes or 
the paravertebral muscles, straight leg raising was negative, 
deep tendon reflexes were within normal limits, and sensation 
was intact in the lower extremities.  The assessment was 
history of lumbar spine injuries and pain.

January 1996 X-rays showed no evidence of spondylosis or disc 
disease, and all pedicles and spinous and transverse 
processes were intact.  There was some straightening of the 
lordotic curve which, according to the radiologist, might 
have been due to paravertebral muscle spasm.  On a December 
1996 VA treatment record, the veteran complained of low back 
pain, and the diagnosis was spasm of lumbar paraspinal 
muscles.  On a January 1997 VA treatment record, the veteran 
gave a five- or six-year history of chronic, localized low 
back pain which he attributed to a lot of lifting he had done 
in service.  He contended that several courses of physical 
therapy had failed to provide relief but, notwithstanding his 
contentions to the contrary, there is no evidence in this 
record that he ever sought, or was prescribed, physical 
therapy for a back disorder before January 1997.  There were 
no clinical findings relative to the back but, nevertheless, 
diagnoses on that January 1997 record included chronic low 
back pain.

In sum, there is no evidence in this record that the veteran 
sustained a back injury in service or was ever treated in 
service for back pain.  Further, except for some paraspinal 
muscle spasm noted in December 1996, there is no medical 
evidence in this record that he has a current back 
disability.  Finally, there is no medical evidence in this 
record that links the paraspinal muscle spasm noted in 1996, 
or any other back disorder, to his military service that 
ended in 1991.  In the absence of such evidence, the claim 
for service connection for a back disorder is not well 
grounded.

As indicated in the Introduction to this decision, a VA 
Decision Review Officer met in March 2000 with the veteran's 
representative.  An agreement was reached at that meeting 
whereby a 100 percent evaluation would be assigned for the 
psychiatric disorder and the appeal of the issue of service 
connection for headaches would be withdrawn.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board renders a decision.  38 C.F.R. § 20.204(b).  The 
Decision Review Officer Conference Report, which was signed 
by the veteran's representative, could, conceivably, serve as 
the requisite writing.  In addition, a Substantive Appeal 
may, in some cases, be withdrawn by an appellant's 
representative.  38 C.F.R. § 20.204(c).  However, where, as 
here, the Substantive Appeal was filed by the appellant 
personally, it may only be withdrawn by the appellant or with 
his written consent.  Id.  There is no writing in this record 
that could constitute a withdrawal of the Substantive Appeal, 
or a consent to a withdrawal thereof, signed by the veteran.  
Accordingly, the issue of service connection for headaches is 
still in appellate status, and we turn to that issue now.

The veteran's service medical records do not reflect 
complaints of headache and, except for the December 1991 
separation examination, the records do not show head 
injuries.  At that examination, the veteran reported a head 
injury sustained in childhood which, according to an April 
1997 VA psychiatric examination, might have occurred when he 
threw a brick into the air and it struck his head on the way 
down.  Thus, there is no evidence here that the veteran 
incurred a head injury in service, nor is there any evidence 
of complaints or treatment of headaches in service.  More 
important, there is no postservice medical evidence 
reflecting treatment of headaches.  In sum, there is no 
evidence that the veteran incurred a headache disability in 
service and no medical evidence that he has one currently.  
In the absence of such evidence, the claim is not well 
grounded.

In sum, there is no medical evidence of current, chronic, 
respiratory tract disability, of a back disability, or of a 
disability manifested by headaches.  In the absence of such 
evidence, the claims are not well grounded and must be 
denied.

We appreciate the veteran's belief in the validity of his 
claims.  However, judicial authority has repeatedly held that 
a claimant's assertion of his views as to medical cause-and-
effect does not serve to establish, as fact, his contention 
that a claimed disorder is service-connected.  This is 
because, as a lay person, he is not competent to offer 
medical opinions, and, clearly, the veteran's views regarding 
his current claim constitute medical opinion.  See Voerth v. 
West, 13 Vet.App. 117, 120 (1999) ("Unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim.").  
See also Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 
10 Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (1998), cert. 
denied, 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, supra; Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  Therefore, he 
lacks the expertise to render a medical opinion regarding the 
presence and etiology of his claimed disorders.



ORDER

Entitlement to service connection for low back pain, for 
pneumonia/bronchitis or residuals thereof, and for migraine 
headaches, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

